Fourth Court of Appeals
                                San Antonio, Texas
                                     December 4, 2015

                                    No. 04-15-00638-CV

                       IN THE INTEREST OF A.M.M., A CHILD,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00193
                          Honorable Dick Alcala, Judge Presiding


                                      ORDER
       The appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to December 7, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court